   Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 1 of 20 PageID #: 1


                          CV18-6704 ' OiflSINM
   UN[ FED STATES DISTRICT COURT                                              CHEN I
   EA S'J IfiRN DISTRICT OF NEW YORK                                                  '
            = = = = = = = = = = = = = = = = = = = = = = x
   AMir: i- . MOHAMMED                                                       BLOOHMJ.
                      n



IP m I s 2018
                                       Plaintiff,
                                                        FEDERAL COMPLAINT

                          ?\.GAINST-                    Docket No#

PRO SE OFFICE
              t^ATIUNAL' MORTGAGE ASSOCIATION (FANNIE MAE), A
   CORi i-.ATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED
   STA:; S OF AMERICA

                                       Defendant(s)

                                                               = = = X
   TO: \Ll, NAMED DEFENDANTS HEREIN


             I'laintill Amin R. Mohammed each appearing Pro-Se herein as individual

   pat(\ piaiiiiills, being duly sworn, depose and say For its Complaint in support oFa
   summons, alleged claims agiiinst delendanLs as Follows:

   COU.NTONE: UNFAIR TRADE PRACTTCR.S INVOLVTNf;NON- COMPLTANnp,. t;
   use SI'.C'I IONS i6m. F.T..SF.n


   COUNT TWO: DISCLOSURE VIOLATION PURSUANT TO 15 U.S.C. 1635. ET
   SEO.                                                              '

   COUNT THREE: MISSING STATEMENTS VIOLATION. PURSUANT TO 15
   U.S.C SECTION 1635. ET. SEO


   COUNT FOUR; MISSING DISCLOSURE STATEMENTS VIOLATION-
   PURSUANT TO 15 U.S.C. SECTION 1638. ET. SEO

   COU.N1' FIVE: RIGHT TO RECIND VIOLATIONS. PURSUANT TO TITLE 12
   CODi: OF FEDERAL REGULATIONS SECTION 226. ET. SEO
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 2 of 20 PageID #: 2




 COUNT SIX: DISCEPTIVE GROUPING VIOLATIONS. PURSUANT TO TITLE 12
 CODU OP FEDERAL REGULATIONS SECTION 226. ET. SEQ

 COUNTY SEVEN: NO GOOD FAITH ESTIMATE VIOLATIONS. PURSUANT TO
TITLi :. 12 CODE OF FEDERAL REGULATIONS SECTION 226. ET. SEO


COUNT EIGHT: FAILURE TO DISCLOSE CALCULATION OF MORTGAGE
BALANCE, PURSUANT TO TITLE 12 CFR SECTION 226.4. ET. SEO


COUNT NINE: INFLATION OF ACCELERATION FEES .IN VIOLATION OF
TLTLE 12 use SECTION 2610, ET. SEO

COUNT TENTH: FAILURE TO GIVE 3 DAY COOLING PERIOD. IN
VI^.ATION OF 15 use SECTION 1601. ET. SEO. AND REGULATION Z
COUNT ELEVENTH: FAILURE TO GIVE PROPER NOTICE OF DEFAULT
MjT'NOHT TO CURE AND ACCELERATION NOTICE. IN VIOLATION OF 12
       ET SEO, 15 use SECTION 1601. ET. SEO. AND TITLE 12 CODE OF
FEDKR/M REGULATIONS. SECTION 226.18




COUNT TWELVE: FAILURE TO GIVE CONSPICUOUS WRITINGS.IN
      1 ION OF 15 use SECTION 1601. ET. SEO. AND TITLE 12 CODE OF
FE^FMAL REGULATIONS. SECTION 226.18




COUNT THIRTEEN: VIOLATION failure to DISCLOSE INTEREST RATF.
FMBFU ANT TO REGULATION Z. PART 226.4
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 3 of 20 PageID #: 3



         1 hat at all time hcieinalter mentioned, plaintitt Amin R. Mohammed,was
         and still is a resident and has conducted business and has residence in New

         York State, County ofKin^^s, and he resides is located 448 Shepherd

         Axenue, Brooklyn, New York .




        That at all-time hereinafter mentioned, defendant FEDERAL

        NATIONAL MORTGAGE ASSOCIATION (FANNIE MAE, has been conducted

        business within in the Slate of New York with a business located at c/o.



         1 hat at all time hereinalter mentioned, defendant FEDERAL DEPOSIT

        INSURANCE CORPORATION engaged in illegal foreclosure and sale by way

        oi fraudulent assignment of mortg-age and unconstitutionaljudicial process
        and due ])rocess rights.



        . 1 hat the loreclosure aclion bearing index number 507312/2014

        shows that an action against the mortgage borrower was commenced

        1)\ defendant and ils agents and attorneys at the direction of the

        defendant.



        1 hat upon inloi inalion and beliel, the defendant engaged in the illegal
       loieclosLiie ol a mortgage absent (a) CPLR 3408 Settlement Conference,
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 4 of 20 PageID #: 4



        (I)) RPAPI, i;-i()4n()(icc of acceleration and service of process via personal

         service of the suininons and complaint.



                                       First Claim

         1 he plaintill, Amin R. Mohammed reallege all prior paragraphs of the

         pleadings as if set out here in full effect and force.




         1 he theft oi ecjuity and fraud were among some of the actions by the

        (Icfendants in whicii there was an agreement and lack of subject matter

        juiisdiction regarding the foreclosure action that was violated by the

        defendants in which a sale of the property has ajudgment of sale.


         1 he plaintill herein claims that the defendant participated in fraud and

        predatory lending.



        A duty to notify was owed to plaintiff by the defendants.



        A duty was breached when both defendants, in a conspiracy, failed to
        miorm, notify and provide current information as to the process and
        procedures with the returning of the real property after the duration of one
        \ear.
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 5 of 20 PageID #: 5



          1 he breach ol contract and verbal agreement caused a financial hardship
         on the plaintiil and because ol the threat of a foreclosure and sale, the
         plaintiff demands damages in the amount of$ 250,000.00 dollars.


         1 he defendants engaged in wrongful and deceptive conduct and the theft
        ol equity warrant thatjudgment is made against them.


        Damage in this case exceeds over $ 250,000.00 dollars.


        I.ong term financial injury and emotional i)ain and suffering and atypical
        hardship.


        i hat the defendants lailed to |i| notify the plaintiff, |bl inform the plaintiff
        ol the plans to short-sale the property during the initial transactions of the

        si raw buying jirocess.




                                  SECOND CAUSE OF ACTION



        1 he i)laintifl, Amin R. Mohammed reallege all prior paragraphs of the
       l)lcadings as if set out here in full effect and force.
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 6 of 20 PageID #: 6



         1 hat the plaintill did make payments to the borrower and a deposit and
        down payment for the eight years that he resided therein and have proofs
        ol i)ayments ol" previous mortgage made out to the defendant and without

        any notice, the i)ro])erty been sold at an auction.


                                            Abuse ofProcess




         1 he plaintill Amin R. Mohammed realleges all i)aragraphs as if set forth
        lierein in full force and effect.




        1 heie aie numerous ol such abuse of process claims filed in this action;
        liowever, the plaintilfdoes reseive the right to recall such a claim, if
        necessary alter discovery ol the case.



                                   Fifth Claim for relief

                                    Slander of Tide




        1 he plaintiff Amin R. Mohammed realleges all paragraphs as if set forth
       herein in full elfecl and force.
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 7 of 20 PageID #: 7




         1 hat the (lefeiKlaiits collectively and individually engaged in fraud of tide

         by signing assignment ol mortgiige executed by an individual who has been

         known to engage in b aud in which warrant a criminal investigation and

        damages ag-ainst all defendants involved.




         riiat there are several such claims for slander of tide but only the adverse

        possession thereol and that as a direct result of the illegal foreclosure

        action and the subseciuent lis pendis warrant that such adverse possession
        case be commenced thereof.




         1 hat the defendants lailed to attached any other supporting documents,

        including but not limited to the note and mortgage to the complaint and
        I hat in reading the entire mortgage documents, it is unclear as to (i) the

        type ol mortgage issued to plaintiff absent a rider, and (ii) whether the

        mortgage was a lixed or adjustJible rate loan, and (iii) whether the mortgage

        w as conventional or othenvise should have been stated with the

        accompanied moving papers by the defendants in the foreclosure

        proceedings therein.
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 8 of 20 PageID #: 8




         i lien there comes the issue as it relates to predatory lending in which the
         l)laintih argues that tliere are numerous concerns that plaintiff along with
         known and unknown assigns and its trustee participated in such illegal and
         unconstitutional practice.



          Predatory lending has become one of the most critical policy issues
        lacing the financial senaces industry, particularly mortgage lending.



         Nearly every federal financial sei'vices regulatory agency has publicly
        denounced predatory lending and called for more effective regulation to
        address it.




        1 .egislation has been projiosed in Congress and several states to combat

        j)iedatory lending, and trade associations and individual financial

        institutions have declared their concerns.



        Also, the Federal Reserve Board has proposed a rule to require lenders to
        1 cport annual jiercentage rates for all loans, a measure that could help

        identify predatory lenders.
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 9 of 20 PageID #: 9



         Predatoiy loans are characterized by excessively high interest rates or fees,

         and al)usi\'e or unnecessary provisions that do no benefit the borrower,

         including balloon payments or single-premium credit life insurance, large
        l)repayment penalties, and undei-writing that ignores a borrower's

         I cpayment ability.




        ^ et, although high interest rates or tees are common characteristics of

        predatory loans, high-cost loans are not necessarily predatory.


         i oday, piedalory lenders use sophisticated technology and numerous

        souices ol i)ublicly available data to identify potential customers.



        1 hey market their products to customers they identify as financially
        nnsoi)histicated or vulnerable, and therefore most likely to accept highly
        unfavorable loan terms.




        In [)articular, as in the matter before this court, predatory lenders look for
        people with limited education who are not adept in financial matters and

       lack financial sophistication to scrutinize loans.
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 10 of 20 PageID #: 10



          Such Icndci s oltcn prey on liousehold that have limited incomes but

          sii>nihcant c(iuity in their liomes.



          1 he second characteristic oi a predatory loan is the set of abusive terms it

          contains.




          Predatory loan terms are structured to extract the greatest possible return
         lo the lender.




         !'or ecjuity slripping j)urposes, they are also routinely designed to preclude
         .1 boilower s ability to repay the loan, just as this case demonstrates.



          I he loan itsell may be unnecessarily large, even in excess of 100 percent
         loan to value ration.




         As long as the amount of the loan exceed the fair market value of the

         liome it is diHicult for the owner to refinance the mortgage or to sell the
         i louse to pay oil'the loan.
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 11 of 20 PageID #: 11




          Negative aniorti/ation loans are structured so that interest is not amortized

         ()\er the life ol ihe loan and the monthly i)ayment is insufficient to pay off
          ihe accrued inlerest.




          1 lie iirincipal balance therefore increases each month and at the end of

         i lie loan lei in,(he borrower may owe more than he or she originally
         borrowed in staled amount.




         Aside Irom ihe loan itsell, lypically offered at very high interest rates, the
         loan terms often include inllated and padded cost, such as excessive

        ( losing or appraisal charges or fictitious appraisal reports,just as in this
        ( <ise, high oiiginalion and other administrative fees and exorbitant

         piei)ayment penalties that trap lower income borrowers into the sub-

         prime market.




        \\ bile prepayment fees are rarely charged in the prime market-some 2 or
        o"('. of the morlgage carry them and they ^lre included in 80% ofsubprime
        inortgage wiibin ihe local areas of urban neighborhood.
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 12 of 20 PageID #: 12



          1 l audulciU bchavioi- is the third identifying characteristic of a predatory
            )aii.




          ii lefeis to illegal inanagenient by the lender of the loan transaction to

          extract the inaxiinuin value for tlie lender.




          I'l audulent hehax ior might include: 1) failure to explain the terms of the
         ioan oi pioviding obscure infoiTnation, and 2) using high-pressure tactics
         !o lorce a i)r()specti\ e borrower to continue through the loan application
         process in cases in which the customer would prefer to discontinue the

         piocess, and d) omitting explanations of credit life insurance or balloon

         payments, and I) discouraging borrowers from exploring lower-cost

         options.




         I he i)laintill did not have the liberty to ol)tfiin the entire closing
         ilocumenls or ihc HUD-l statemenLs; however, upon information and

         belief, theie was an issue ol predatory lending as it relates to the closing of
         i l ie property.
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 13 of 20 PageID #: 13



          .\ cveithelcss, plaiiUilF is raiuesting that this court issue a declaratory
          ludgnieiU vviili a slay ol the loreclosure sale in order to allow for the

          uIidei signed lo laise ihese significant issues and to conduct a preliminary
         ( oiifeience lor (lie i)Lirpose ol obtaining back their home.



          i hat tlie delendaiUs along with others known and unknown to these

         pioceedings are (he sole entity responsible for the increase of those high
         (ost loans while knowing that the defendant was not qualified to purchase a
         l i iortgage al (he income rale.




         1 hat delendanl <ind others had participated in a scheme and was forced

         .111(1 compelled lo boi rovv consecutive loans as a result ol the high-pressure
        .ihiisive haudulcni behavioi' that is characterized by the predatory lenders
         ■ liid despile the lacl lhat he was not making the income in order meet the

         debt thai these mortgage loans incurred.



         I hat the plaintill was not made aware ol any such increase in fees, cost and
        (\penses in connection with the mortg^ige or the assignment of mortgage
        iiscll in connection with the proper because they were not the purchasers
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 14 of 20 PageID #: 14



          {)   (he sul)-j)rinu' iiioi lgage nor were they prived to the information at that

           l ine.




          i MI llieiinoie, the mortgage was illegally foreclosed and the plaintiffs were
         illegally evicted under false i)retends because the moving party in the
         loi eclosure action does not legally own the property nor do plaintiff have
         legal standing to commence such an action, Kluge v. Fngary 145 A.D.
         :>M,,5dh N.Y.S. 2d          also see Merritt v. BarthoHrk. 36 N.Y. 44, 45,
         Myer v. Sullivan, 281 App Div 697, Maime v.Carlson. 49 App. Div. 276
         \\ heie the court held that '....we find that the written agreement and
         issignment betw een the |)arties were clear and unambiguous...'||.




         1 he plaintilf herein demands for a declaratory judgment pursuant to 1921
         KPAPL (2) in oider to he granted the relief of an order that declare the

         Mioitgage issued by those named herein plaintifl or its trustee be deemed

        lo he predatory lending and to discharge the loans in its totality and to
        include any and all loreclosure proceedings orders and judgments made in
        tonnection with both tlie foreclosure action.
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 15 of 20 PageID #: 15



           Ill ihc akeiiialixc, dclendanl demands that the plaintiff be directed to pay
          loi tile entile bahiiKc of defendant's interest in the jiroperty including
          maintenance and restoration and repairs in the sum of250,000.00
         (lollais would sullicc for the damages caused by the frivolous actions filed
         !)v the defendaiil.




          1 li<it the dcrendanls coiiectixely as well as in their individual capacities are
         liable for the damages to the plaintifFs financial problems and the fact that
         i l ie defendant jiul an extensive amount of equity into the property since
         tlie judgment ol roi eciosure and sale.




         1 lirit an extensi\ e discovery ol the facts, including |1| a copy of the note,
         .111(1 |i| .1 ceitificale ol conformity,|dj a tiustand power of attorney,[4] the
         c <iiK ellalion ol (he lis pendens for lack of the attorney's certificate pursuant
         m22NYCRR IMO.I-l |c|.



         I he defendanls along with others, by way of the assignment of mortgage,
         must be compelled lo answer as well whether other sources ofincome

         vi.nficRtion was made and to show and product the documents relating to
        (he sLipporling lacis lor the increase in the mortgage payments. In that the
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 16 of 20 PageID #: 16



          assi^nmeiil ol inort^^a^c is clelective and lacks the proper evidence of (1)
          llic power ofallorney liom die lending bank to the agent commencing the
          a( lion in Ibieclosiire, and (2) a corporate resolution or agreement, and (3)
         a certincate ol nieril among other things.



          1 hat die plaintilis actions did not contribute to the injuries caused by
         (hose named herein and because these proceedings were conducted in

         hindsight and personal delivery of the process was not met, this court must

         dismiss the entire niattei- with prejudice coupled with the dismissal of the

         comjilaint and cancellation ol the lis pendens herein.




         In the matter ol Citi Mortgage, Inc., v. Gretchen Brown,et. al.. of the

         Supreme Court d.A.S l erm, Part 37, Suffolk County, Hon,Joseph

         hametifj.^|Index No. 3()7.').'V2()07|, the court held the following, ["....in

         order to prove standing, plaintifl must demonstrate that it was the owner of

         ihe note and mortgage al the time it commenced this foreclosure action,

         iiuoting, Fannie Mae v. Youkelsone. 303 A.D. 2d 546 [20031.."1.
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 17 of 20 PageID #: 17



          i oreclosurc of a iiioi lga^c may not be brought by one who has no title to
          it, and absent ti-anslei- ol tlie debt, the assignment of the mortgage is a
          iiullity, Kluge v.        145 A.D. 2d .537 |19881. The note secured by the
          mortgage is a negotiable iiistrumentj see LIC/C 3-104, which requires
         indorsement on the instrument itself, or on a paper so firmly affixed
         liiereto as to become part thereof, UCC 3-202[2I in order to effectuate a
         \ alid assignment oftiie entire instmment.



          1 hat the next impoi tant concern is that the defendants I are not the

         pi'oper and legal o\Mier of the premises at issue and that the note was

         separated from its debt which violates state laws, see Griffey v. New York

         C ent. Ins. Co., 100 N.\. 417, and because of the assignment of mortgage
         plaintilf has no legal right to ownership thereof, Leon v. Martinez.84 N.Y.

         -^d 83, Costal Commercial Corp. v, Kosoff&. Sons. 199 N.Y.S. 2d 852.

         i he note secured by the mortgage is a negotiable instrument which

         icquiies indorsement       the instrument itself    or on a. D3.Der thereofin

         < >rder to                                of the entire instrument...' UCC 3-

         i 04, IICC 3-202J^ , 1 CC 3-202131. 141. also see the matter of Flyer v.

        Sullivan, 284 App. Div.(>97 and Manne y. Carlson. 63 N.Y.S. 162.
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 18 of 20 PageID #: 18




            1 he plainliifs ari^iie lhat this court lacked subject matter jurisdiction in
           c oimection to the issue ol '....tlie proi)er party commencing an action for
           w hich it did not ha\ e legal standing to do so...', and that such

           unconstitutional act to permit a judgment of foreclosure and sale in

           \ iolation ol the law, must he vacated or rescinded in order to cure the

           injustice by which plaintiir perpetuated from the out start.



           Sianding is the ability to commence litigation in a court of law. It is the

           threshold issue—a court must determine whether a litigant has the legal

           capacity to pursue claims before the court can adjudicate the dispute.




   •       I hat no other persons ai e beneficially interested in the outcome of these

           pi()cee(lings herein.




   WHLRKbORE,the deponent Amin R. Mohammed appearing pro-se herein
   respect!ully request of tiie court as follows:



   I'll-      1 hat the plaintills' ha\e and recover against the real property located at
   448 Shepherd Avenue, Brooklyn, NY 11208and;
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 19 of 20 PageID #: 19




     |1)|.        1 hat the plaiiiiills rclaiii lull access of said property and that the loan be
 discharged in the interest ofjustice pursuant to RPAPL 1921, and further;


      I-         ^     this com t entei an order voiding any and all indica of ownership
 oi the (raiisfer of such ownershij) to any such third party pending the determination
 of such ease herein;



   |d|.         Th'dt the delendanls provide, produce and bring forthwith all records,
data, liles .uid other papei s in connection witli said foreclosure of mortgage on real
proi)eriy located at 448 Shepiierd Avenue, Brooklyn, NY 11208 previously owned
byplainlil l herein.




                              DEMAND NON-TURYTRTAT.




          1 he 1 laintiff appeal ing pro-se herein demands a trial by struck jury on all
claims so i i iable before the conri ol this jurisdiction. Compensatory damages in the
sum ol 8 l .)(), 000.00 Dollars and punitive damages in the amount of$ 50,000.00
dollars.
Case 1:18-cv-06704-PKC-LB Document 1 Filed 11/26/18 Page 20 of 20 PageID #: 20




               Wherefore, your deponent respectiuUv oravs for an order granting the
    rehei dcraanded in the complainf and damasfes in the amount of$ 25Q.QQ0.0Q

    doll^ a nd that the deed !)e void and returned back to the plainrifFa.s le^l   owner


   and ADVERSE POSSESSION of title for such other and to hold in abeyanre
   any and <dl foreclosure proceedings and further relief this comt mav deem iust

   and proper.
                                V,




   Sworn i(,          me this


                                        By/s/.
                                                 Amin R. Mohammed
